COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-07-248-CV
 
 
IN RE CARTER &
BURGESS, INC.                                              RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s AMotion
for Stay Pending Resolution Of Its Petition For Writ of Mandamus@ and
petition for writ of mandamus and is of the opinion that relief should be
denied.  See Tex. R. App. P. 52.8(a),(d).
Accordingly, relator's AMotion for Stay Pending
Resolution Of Its Petition For Writ of Mandamus@ and
petition for writ of mandamus are denied.
 
PER CURIAM
 
 
PANEL A:   DAUPHINOT, LIVINGSTON,
and  WALKER, JJ.
 
DELIVERED: 
July 19, 2007




    [1]See
Tex. R. App. P. 47.1.